No.     12874

          I N THE SUPREME C U T O T E STATE O M N A A
                           OR    F H         F OTN

                                       1975



L R Y STENSVAD i n h i s own behalf and
 AR
a s r e p r e s e n t i n g AGRI-SERVICES, INC.,
                          .
M-V ENTERPRISES, I N C , M & S CATTLE FEEDERS
and L. D. STENSVAD CATTLE CO., a l l Montana
Corporations, and OTTO STENSVAD,

                                 P l a i n t i f f s and Respondents,



THE M N A A NATIONAL BANK, formerly t h e
     OTN
Miners and Merchants Bank of Roundup,
Montana,

                                 Defendant and Appellant.



Appeal from:     D i s t r i c t Court o f t h e Fourteenth J u d i c i a l D i s t r i c t ,
                 Honorable R. D. McPhillips, Judge p r e s i d i n g .

Counsel of Record:

     For Appellant :

            Towe, Neely and B a l l , B i l l i n g s , Montana
            Gerald I?. Neely argued and Thomas Towe appeared,
             B i l l i n g s , Montana

     For Respondents:

            Moses, T o l l i v e r , Kampfe & Wright, B i l l i n g s , Montana
            Kenneth D. T o l l i v e r argued, B i l l i n g s , Montana



                                               Submitted:        September 29, 1975

                                                  Decided:     6 ~ I7.
                                                                     +   A   i f i -i
                                                                                    1

Filed :
Mr. Chief Justice James T. Harrison delivered the Opinion of
the Court.
          This is an appeal from the district court, Musselshell
County.    Respondents filed suit against appel.l.ant
                                                    alleging a
breach of contract to finance their feed lot and related oper-
ations, thereby causing the failure of said operations.      On
December 12, 1973, the district court entered a summary judg-
ment against the respondents on all issues and in favor of
appellant.     Respondents moved to reconsider.   After a hearing,
on May 13, 1974, the summary judgment was ordered vacated and
the cause set for trial.    Appellant moved the district court
to reconsider the vacation of the summary judgment, which motion
was denied on September 16, 1974.
          Appellant appeals from the order of May 13, 1974, vacat-
ing the summary judgment.
          The controlling issue before this Court is whether the
order vacating the summary judgment is an order from which an
appeal may be taken.
          Rule 1, M.R.App.Civ.P.,    subsections (b) and (c), set
forth from what orders an aggrieved party may appeal.      The order
from which appellant wishes to appeal is not one of the enumerated
orders contained in Rule 1.
          The district court order is interlocutory in nature,
that is, it is not final.    The order vacates the summary judgment
and sets the cause for trial.       The rights of the parties have not
been adjudicated, and will not be until such trial.
          The general rule on the necessity of a final judgment
prior to an appeal is set forth in 4 C.J.S. Appeal and Error        §   153,
at page 511:
          "An appeal or writ of error can be entertained
          only where a final judgment, order, or decree
          or an appealable interlocutory one, showing in-
          trinsically, and not inferentially, an adjudication
        of the parties' rights, has actually been rendered
        or made. "
Montana follows this rule.    The decision by this Court in
Schultz v. Adams, 161 Mont. 463, 507 P.2d 530, clearly states
the rule that a final judgment is necessary before an appeal
may be taken.   The Schultz case extensively sets forth the
authority for the rule as applied in Montana.
        For the foregoing reason we find the order vacating the
summary judgment is not an appealable order.       This cause is
remanded to the district court for trial as ordered.


                             ...................................
                                         Chief Justice
We concur: